EXHIBIT 10.1

EXECUTION COPY






PURCHASE AND SALE OF OBLIGATION AGREEMENT
















May 24, 2005















NEXT PAGE



PURCHASE AND SALE OF OBLIGATION AGREEMENT

          This PURCHASE AND SALE OF OBLIGATION AGREEMENT (the "Agreement") is
made and entered into as of May 24, 2005, by and among Symphony House Berhad, a
company incorporated in Malaysia ("Symphony House"), and Vsource, Inc., a
company incorporated in Delaware, U.S.A. ("Vsource").

RECITALS

          WHEREAS, Vsource is owed the sum of United States Dollars One Million
Seven Hundred and Thirty Nine Thousand (US$1,739,000.00) (the "Obligation") by
Vsource Asia Berhad, being advances made by Vsource to Vsource Asia Berhad, a
company incorporated in Malaysia ("Vsource Asia"), to fund their working capital
requirements.

          WHEREAS, Vsource desires to sell, and Symphony House desires to
purchase, all rights and interests in the Obligation on the terms and conditions
set forth herein.

          WHEREAS, Symphony House is the registered holder and beneficial owner
of the warrant (the "Warrant") dated November 25, 2004 conferring the rights to
purchase 1,000,000 (one million) shares of common stock, par value $0.01 per
share ("Common Stock"), of Vsource at a per share of Common Stock exercise price
of $0.01.

          WHEREAS, as part of the consideration of the sale of the Obligation by
Vsource to Symphony House, Symphony House will transfer all right, title and
interest in the Warrant to Vsource.

AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises, representations, warranties, and covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. AGREEMENT TO SELL AND PURCHASE THE OBLIGATION

          1.1     Sale and Purchase of Obligation. Subject to the terms of this
Agreement, at the Closing (as defined below):

                    (a)     Vsource shall sell, and Symphony House shall
purchase, free from all liens, charges, encumbrances and other prior third party
claims and together with all rights and interest in the Obligation; provided,
however, that Vsource is not making any representation hereunder with regard to
any claim by Vsource Asia with regard to the Obligation.

          1.2     Purchase Consideration. At the Closing, Symphony House shall
(i) pay Vsource a net purchase price of United States Dollars Eight Hundred and
Four Thousand and Two Hundred and Fifty (US$804,250.00) (the "Purchase Price")
and (ii) transfer to Vsource all

NEXT PAGE





right, title and interest in and to the Warrant to Vsource by delivering to
Vsource the Warrant for its cancellation (together with the Purchase Price, the
"Purchase Consideration").

2. CLOSING, DELIVERY AND PAYMENT

          2.1     Closing. The closing of the sale and purchase of Obligation
under this Agreement (the "Closing") shall take place on June 14, 2005, being
fourteen (14) business days from the date of this Agreement, or such other date
as may be mutually agreed to by the Parties (such date is hereinafter referred
to as the "Closing Date"). At the Closing, Vsource shall transfer to Symphony
House all right, title and interest in and to the Obligation.

          2.2     Payment and Delivery. The Purchase Price shall be paid on the
Closing Date by wire transfer of immediately available funds to a bank account
designated by Vsource and the delivery of the Warrant (duly endorsed in favor of
Vsource).

3. REPRESENTATIONS AND WARRANTIES OF SYMPHONY HOUSE

          Symphony House represents and warrants to Vsource, as of the date
hereof and as of the Closing Date, the following:

          3.1     Beneficial Owner. Symphony House is theregistered holder and
beneficial owner of the Warrant.

          3.2          No Encumbrances. To the best of its knowledge and belief,
the Warrant held by Symphony House is not subject to any claims, charges, liens
or encumbrances.

          3.3     Authorization. Symphony House has the full right, power and
authority to execute, deliver and perform its obligations under this Agreement,
and all corporate documentation or action required to be taken by Symphony House
in order to execute, deliver and perform its obligations under this Agreement,
has been taken by it, and, this Agreement when executed and delivered by
Symphony House will constitute a valid and binding obligation, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors' rights or (b) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

          3.4 Compliance with Other Instruments. Neither the execution, delivery
or performance of this Agreement by Symphony House nor the compliance by
Symphony House with any of the provisions hereof including the disposal of the
Warrant to Vsource will (i) constitute or result in a breach or violation by
Symphony House of its articles of association or other constituent documents,
(ii) constitute or result in a violation by Symphony House of any law, rule,
regulation, judgment, injunction, order, decree or other restriction of any
court or governmental authority, (iii) constitute or result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease license, contract, agreement or other instrument or obligation
to which Symphony House is a party or by which it or any of its respective
properties or assets may be

2NEXT PAGE





bound or (iv) require any filing with, or permit, authorization, consent or
approval of, any governmental authority by Symphony House except as required
under Rule 13d-2 of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"); except, in the case of subclause (iii), for violations,
breaches and defaults that, individually and in the aggregate, would not
materially impair the ability of Symphony House to perform its obligations
hereunder.

          3.5     Bankruptcy/Insolvency/Reorganization/Moratorium. During the
past five years, (1) no court has entered a decree or order for (A) relief in
respect of it in an involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, (B) appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
it or for all or substantially all of its property and assets or (C) the winding
up or liquidation of its affairs and, if so, in each case, such decree or order
is stayed and no longer in effect; and (2) it has not been insolvent and has not
(A) commenced a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consented to the entry of an
order for relief in an involuntary case under any such law, (B) consented to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for it or for all or
substantially all of its property and assets or (C) effected any general
assignment for the benefit of its creditors. Symphony House is not currently
undergoing a reorganization of capital or shareholding nor is there a moratorium
on the disposal of the Warrant.

          3.6     Purchase of Obligation. Symphony House is a sophisticated
purchaser with respect to the Obligation, is the majority shareholder of Vsource
Asia, has adequate information concerning the business and financial condition
of Vsource Asia to make an informed decision regarding the purchase of the
Obligation, and has independently and without reliance upon Vsource made its own
analysis and decision to enter into this Agreement. Symphony House acknowledges
that (a) Vsource has not made any representation or warranty of any type
regarding the collectability of the Obligation, (b)Vsource has not made and does
not make any representation or warranty, whether express or implied, of any kind
or character except as expressly set forth in this Agreement and (c) the
assignment and transfer of the Obligation by Vsource to Symphony House is
irrevocable, and that Symphony House shall have no recourse against Vsource
related thereto except with respect to remedies expressly provided hereunder for
breaches of the representation and warranties expressly set forth in this
Agreement.

          3.7     Vsource Information. Symphony House acknowledges and agrees
solely in connection with the execution of this Agreement and the transaction
contemplated hereunder that (a) Vsource may possess material non-public
information with respect to Vsource and its operations which has not been
disclosed to Symphony House ("Vsource Information"), (b) Symphony House has not
requested any Vsource Information, (c) Vsource shall have no liability to
Symphony House with respect to the non-disclosure of any Vsource Information,
and Symphony House hereby waives any claim Symphony House has related thereto
and releases Vsource therefrom, and (d) Vsource has not made and does not make
any representation or warranty, whether express or implied, of any kind or
character except as expressly set forth in this Agreement.

3NEXT PAGE





4. REPRESENTATIONS AND WARRANTIES OF VSOURCE

          Vsource represents and warrants, as of the date hereof and as of the
Closing Date, the following:

          4.1     No Other Sale or Transfer. No rights or interests in the
Obligation have been sold, disposed of or otherwise transferred by Vsource.

          4.2     Authorization. Vsource has the full right, power and authority
to execute, deliver and perform its obligations under this Agreement, and all
corporate documentation or action required to be taken by it in order to
execute, deliver and perform its obligations under this Agreement, has been
taken by it, and, this Agreement when executed and delivered by it will
constitute a valid and binding obligation of Vsource, enforceable in accordance
with its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights or (b) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

          4.3     Compliance with Other Instruments. Neither the execution,
delivery or performance of this Agreement by Vsource nor the compliance by
Vsource with any of the provisions hereof including the sale of the Obligation
will (i) constitute or result in a breach or violation by Vsource of its
articles of association or other constituent documents, (ii) constitute or
result in a violation by Vsource of any law, rule, regulation, judgment,
injunction, order, decree or other restriction of any court or governmental
authority, (iii) constitute or result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease license,
contract, agreement or other instrument or obligation to which Vsource is a
party or by which it or any of its respective properties or assets may be bound
or (iv) require any filing with, or permit, authorization, consent or approval
of, any governmental authority by Vsource except any required filings under the
Exchange Act, including a current report on Form 8-K; except, in the case of
subclause (iii), for violations, breaches and defaults that, individually and in
the aggregate, would not materially impair the ability of Vsource to perform its
obligations hereunder.

          4.4     Bankruptcy/Insolvency/Reorganization/Moratorium. During the
past five years, (1) no court has entered a decree or order for (A) relief in
respect of it in an involuntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, (B) appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
it or for all or substantially all of its property and assets or (C) the winding
up or liquidation of its affairs and, if so, in each case, such decree or order
is stayed and no longer in effect; and (2) it has not been insolvent and has not
(A) commenced a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consented to the entry of an
order for relief in an involuntary case under any such law, (B) consented to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for it or for all or
substantially all of its property and assets or (C) effected any general
assignment for the benefit of its creditors. Vsource is not currently

4NEXT PAGE





undergoing a reorganization of capital or shareholding nor is there a moratorium
on the disposal of the Obligation by Vsource.

          4.5     Advances Vsource hereby represents and warrants that the
Obligation consists entirely of advances made by Vsource to Vsource Asia Berhad
prior to November 24, 2004, to fund the working capital requirements of Vsource
Asia Berhad.

          4.6     Disposal of Obligation. The Obligation is not subjected to any
prior claim or interest by any third party (other than Symphony House) conferred
by Vsource; provided, however, that Vsource is not making any representation
hereunder with regard to any claim by Vsource Asia with regard to the
Obligation.

          4.7     Symphony House Information. Vsource acknowledges and agrees
solely in connection with the execution of this Agreement and the transaction
contemplated hereunder that (a) Symphony House may possess material non-public
information with respect to Vsource Asia or its operations which has not been
disclosed to Vsource ("Symphony Information"), (b) Vsource has not requested any
Symphony Information other than the Vsource Asia balance sheet for the year
ended January 31, 2005 (the "Vsource Asia Balance Sheet"), (c) Symphony House
shall have no liability to Vsource with respect to the non-disclosure of any
Symphony Information other than the Vsource Asia Balance Sheet, and Vsource
hereby waives any claim Vsource may have related thereto and releases Symphony
House therefrom, (d)  Symphony House has not made and does not make any
representation or warranty, whether express or implied, of any kind or character
except as expressly set forth in this Agreement and (e) Symphony House does not
make any representation or warranty as to the fair value of the Warrants nor
whether the Warrant may be exercisable during the Exercise Period,
notwithstanding any facts or circumstances to the contrary.

          4.8     Delaware General Corporation Law Section 271. The transaction
contemplated hereunder is not subject to Section 271 of the Delaware General
Corporation Law and shareholder approval is not required in connection with the
execution of this Agreement and the consummation of the transactions
contemplated hereunder.

5. CONDITIONS TO CLOSING

          5.1     Conditions to Symphony House's Obligations at the Closing.
Symphony House's obligations to purchase the Obligation and deliver the Purchase
Consideration at the Closing are subject to the condition that all
representations and warranties and other statements of Vsource herein are, at
and as of such Closing Date, true and correct, and the condition that Vsource
shall have performed all of its obligations to be performed hereunder, and
satisfaction, on or prior to the Closing Date, of the following additional
conditions set out in Section 5.1 herein:

          (a)     No Stop Order or Other Bar. At the Closing Date, the
completion of the transaction contemplated by this Agreement will not be
prohibited by any law or regulation of the United States or Malaysia, and no
stop order or other bar suspending the completion of the transaction
contemplated by this Agreement shall have been issued by the United States
Securities and Exchange Commission (the "Commission") or the regulatory
authorities of any

5NEXT PAGE





state of the United States or Malaysia, and no proceedings for that purpose
shall have been initiated or pending, or shall be threatened, or to the
knowledge of the parties, contemplated by the Commission or the regulatory
authorities of any state of the United States or Malaysia.

          (b)     Consents and Approvals. All regulatory, governmental,
administrative, and other third party consents or approvals necessary for the
consummation of the transaction contemplated hereunder shall have been obtained
by Vsource and Symphony House.

          5.2     Conditions to Obligations of Vsource. Vsource's obligation to
sell the Obligation at the Closing is subject to the condition that all
representations and warranties and other statements of Symphony House herein
are, at and as of such Closing Date, true and correct, and the condition that
Symphony House shall have performed all of its obligations to be performed
hereunder, and satisfaction, on or prior to Closing Date of the following
condition set out in Section 5.2 herein:

          (a)     No Stop Order or Other Bar. At the Closing Date, the
completion of the transaction contemplated by this Agreement will not be
prohibited by any law or regulation of the United States or Malaysia, and no
stop order or other bar suspending the completion of the transaction
contemplated by this Agreement shall have been issued by Commission or the
regulatory authorities of any state of the United States or Malaysia, and no
proceedings for that purpose shall have been initiated or pending, or shall be
threatened, or to the knowledge of the parties, contemplated by the Commission
or the regulatory authorities of any state of the United States or Malaysia.

          (b)     Consents and Approvals. All regulatory, governmental,
administrative, and other third party consents or approvals necessary for the
consummation of the transaction contemplated hereunder shall have been obtained
by Vsource and Symphony House.

6. INDEMNITY

          6.1     By Vsource. Vsource agrees it shall indemnify and hold
Symphony House harmless from and against all losses, claims, damages or
liabilities, joint or several (which shall, for all purposes of this Agreement,
include but not be limited to, all reasonable costs of defense and investigation
and all attorneys' fees), to which Symphony House may become subject as a result
of Vsource's breach of obligations hereunder, under the United States Securities
Act of 1933, as amended, and any rules or regulations promulgated thereunder,
the Exchange Act, and any rules or regulations promulgated thereunder, or any
state law or regulation, or common law, arising out of, related to or in any way
attributable to Vsource's sale of the Obligation including, but not limited to,
investigations, proceedings, claims or actions and expenses, losses, damages or
liabilities (or actions in respect thereof) but in any case only to the extent
that arise directly out of, or are based upon any breach of, any representation,
warranty, agreement or covenant of Vsource contained herein. Upon written
request, Vsource agrees to reimburse Symphony House for any legal or other
expenses reasonably incurred in connection with investigating or defending any
such investigations, proceedings, claims or actions, as such expenses or other
costs are incurred. Symphony House may select its own counsel at its absolute
discretion. Notwithstanding any of the foregoing, the liability of Vsource
pursuant to this Section 6 shall not

6NEXT PAGE





exceed United States Dollars Eight Hundred and Four Thousand and Two Hundred and
Fifty (US$804,250.00).

          6.2     By Symphony House. Symphony House agrees it shall indemnify
and hold Vsource harmless from and against all losses, claims, damages or
liabilities, joint or several (which shall, for all purposes of this Agreement,
include but not be limited to, all reasonable costs of defense and investigation
and all attorneys' fees), to which Vsource may become subject as a result of
Symphony House's breach of obligations hereunder, under the United States
Securities Act of 1933, as amended, and any rules or regulations promulgated
thereunder, the Exchange Act, and any rules or regulations promulgated
thereunder, or any state law or regulation, or common law, arising out of,
related to or in any way attributable to Symphony House's purchase of the
Obligation including, but not limited to, investigations, proceedings, claims or
actions and expenses, losses, damages or liabilities (or actions in respect
thereof) but in any case only to the extent that arise directly out of, or are
based upon any breach of, any representation, warranty, agreement or covenant of
Symphony House contained herein. Upon written request, Symphony House agrees to
reimburse Vsource for any legal or other expenses reasonably incurred in
connection with investigating or defending any such investigations, proceedings,
claims or actions, as such expenses or other costs are incurred. Vsource may
select its own counsel at its absolute discretion. Notwithstanding any of the
foregoing, the liability of Symphony House pursuant to this Section 6 shall not
exceed United States Dollars Eight Hundred and Four Thousand and Two Hundred and
Fifty (US$804,250.00)

7. MISCELLANEOUS

          7.1     Governing Law. This Agreement shall be governed in all
respects by the laws of the state of New York.

          7.2     Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transaction contemplated
hereby.

          7.3     Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

          7.4     Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

          7.5     Severability. In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

          7.6     Amendment and Waiver. Neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument signed by the parties hereto.

7NEXT PAGE





          7.7     Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
any party's part of any breach, default or noncompliance under this Agreement or
any waiver on such party's part of any provisions or conditions of the Agreement
must be in writing and shall be effective only to the extent specifically set
forth in such writing. All remedies under this Agreement or otherwise afforded
to any party, shall be cumulative and not alternative.

          7.8     Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with an internationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent to the addresses as set forth below or at such other address as
Symphony House or Vsource may designate by five (5) days advance written notice
to the other parties hereto.

If to Symphony House:

Symphony House Berhad Attn: Abdul Hamid Sh Mohamed

Address: Level 17, Menara Milenium
Jalan Damanlela, Pusat Bandar Damansara
50490, Kuala Lumpur
Malaysia

Facsimile: +603-2711 8770 If to Vsource:

Vsource, Inc. Attn: Chief Executive Officer
Address: 7855 Ivanhoe Avenue
Suite 200
La Jolla, CA 92037
U.S.A.

Facsimile: +858.456.4878

          7.9     Expenses. Each of the parties shall bear its own expenses and
legal fees incurred on its own behalf with respect to this Agreement and the
transaction contemplated hereby.

8NEXT PAGE





          7.10     Titles and Subtitles. The titles of the sections and
subsections of the Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

          7.11     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.









[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






9NEXT PAGE





          IN WITNESS WHEREOF, the parties hereto have executed this PURCHASE AND
SALE OF OBLIGATION AGREEMENT as of the date set forth in the first paragraph
hereof.

SYMPHONY HOUSE BERHAD
a Malaysian corporation

Signature: /s/ Abdul Hamid Sh Mohamed

--------------------------------------------------------------------------------

Print Name: Abdul Hamid Sh Mohamed

--------------------------------------------------------------------------------

Title: Executive Director

--------------------------------------------------------------------------------




VSOURCE, INC.
a Delaware corporation

Signature: /s/ Dennis M. Smith

--------------------------------------------------------------------------------

Print Name: Dennis M. Smith

--------------------------------------------------------------------------------

Title: Chief Executive Officer

--------------------------------------------------------------------------------






10